DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-14 are pending and examined herein.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-7, and 10, are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Patent No. US 8969253 B2 issued to Reiersen et al. on Mar. 3, 2015.
Claim 1 is drawn to a gene comprising: an M13 p5 expressing cassette which includes a promoter, a ribosome binding site (RBS) and a protein 5 (p5) coding region, wherein at least one of sequences between the RBS and the p5 coding region is mutated.
Claims 5-7 are drawn to a M13 bacteriophage, or host cell comprising the gene of claim 1, a host cell infected with the M13 bacteriophage.
Claim 10 is drawn to a method for increasing production of DNA, comprising mutating at least one base of sequences between  the RBS and p5 coding region in an M13 p5 expressing cassette which includes a promoter in M13 bacteriophage, the RBS and the p5 coding region; and infecting a host cell with the mutant M13 bacteriophage.
Claim interpretation:
The claims recite a mutated sequence. The Specification states that “the term "mutation" may mean substitution, deletion, addition or replacement of one or a plurality of nucleic acids.” The Specification also presents the native (i.e., unmutated, or wild-type) “DNA sequence of a native p5 expressing cassette including the promoter, RBS, spacer and p5 coding region was represented by SEQ ID No. 1.”  The claims are therefore interpreted as being drawn to a M13 P5 expression construct comprising any sequence variation—including deletion, insertion, addition, and/or substitution, as compared with SEQ ID NO: 1 (the native M13 p5 expressing cassette) in the region between the RBS and the p5 coding sequence.
Disclosure of the prior art:
Reiersen disclosed a M13 P5 expression cassette (fUSE5, GenBank accession no.: AF218364; SEQ ID NO: 30) (Col. 47, line 55) which comprises a p5 coding region and an RBS (see sequence alignment below of the instant SEQ ID NO: 1 with Reierson SEQ ID NO: 30: RBS: GGTAAT, and p5 coding region begins at the ATG codon at position 76 to the end of the sequence). It is noted that although the p5 coding sequence of the instant disclosure differs slightly with Reiersen SEQ ID NO: 30 at 10 positions due to codon usage, they nonetheless encode the same amino acid sequence, as shown in the sequence alignment below.
The sequence alignment also shows that the sequences between the RBS and the p5 protein coding region: TCACA in the “native” M13 p5 cassette (instant SEQ ID NO: 1) and TCAAA in the Reiersen SEQ ID NO: 30. Therefore, Reiersen disclosed a “mutated” sequence between the RBS and the p5 protein coding region in the M13 p5 cassette as instantly claimed, according to the interpretation above.
Reiersen disclosed fUSE5 phages and host cells (E. coli MC1061) comprising the phage (Col. 48, line 53). 
Therefore, the claimed invention is anticipated by the prior art.
Sequence alignment of the instant SEQ ID NO: 1 with Reiersen SEQ ID NO: 30 (fUSE5, also as set forth in GenBank Accession # AF218364), showing the RNS (GGTAAT, bold), the p5 coding region (underlined) and the sequence between.
>Sequence 30 from patent US 8969253
Sequence ID: HK483610.1 Length: 9206
Range 1: 768 to 1106

Score:560 bits(303), Expect:1e-156, 
Identities:327/339(96%),  Gaps:0/339(0%), Strand: Plus/Plus

Query  1     TAACGTAGATTTTTCTTCCCAACGTCCTGACTGGTATAATGAGCCAGTTCTTAAAATCGC  60
             ||||||||||||||| ||||||||||||||||||||||||||||||||||||||||||||
Sbjct  768   TAACGTAGATTTTTCCTCCCAACGTCCTGACTGGTATAATGAGCCAGTTCTTAAAATCGC  827

Query  61    ATAAGGTAATTCACAATGATTAAAGTTGAAATTAAACCATCTCAAGCCCAATTTACTACT  120
             ||||||||||||| |||||||||||||||||||||||| |||||||| ||||||||||| 
Sbjct  828   ATAAGGTAATTCAAAATGATTAAAGTTGAAATTAAACCGTCTCAAGCGCAATTTACTACC  887

Query  121   CGTTCTGGTGTTTCTCGTCAGGGCAAGCCTTATTCACTGAATGAGCAGCTTTGTTACGTT  180
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  888   CGTTCTGGTGTTTCTCGTCAGGGCAAGCCTTATTCACTGAATGAGCAGCTTTGTTACGTT  947

Query  181   GATTTGGGTAATGAATATCCGGTTCTTGTCAAGATTACTCTTGATGAAGGTCAGCCAGCC  240
             ||||||||||||||||||||||| ||||||||||||||||| || |||||||||||||| 
Sbjct  948   GATTTGGGTAATGAATATCCGGTGCTTGTCAAGATTACTCTCGACGAAGGTCAGCCAGCG  1007

Query  241   TATGCGCCTGGTCTGTACACCGTTCATCTGTCCTCTTTCAAAGTTGGTCAGTTCGGTTCC  300
             ||||||||||||||||||||||| ||||||||||| ||||||||||||||||||||||| 
Sbjct  1008  TATGCGCCTGGTCTGTACACCGTGCATCTGTCCTCGTTCAAAGTTGGTCAGTTCGGTTCT  1067

Query  301   CTTATGATTGACCGTCTGCGCCTCGTTCCGGCTAAGTAA  339
             |||||||||||||||||||||||||||||||||||||||
Sbjct  1068  CTTATGATTGACCGTCTGCGCCTCGTTCCGGCTAAGTAA  1106

Alignment of translated amino acid sequences of the instant p5 coding region (SEQ ID NO: 4) with Reiersen:

    PNG
    media_image1.png
    198
    557
    media_image1.png
    Greyscale


Claims 1, 5-10, and 14, are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Løset et al (PloS one 6.2 (2011): e14702).
Claims 1, 5-7 and 10 are summarized and interpreted supra.
Claims 8-9 and 14 further recites the host cell expresses F cilia.
Disclosure of the prior art:
Løset disclosed a M13 P5 expression cassettes (fUSE5, and derivatives thereof); fUSE5 is as set forth in GenBank accession no.: AF218364 (p. 6. Right column) which comprises a p5 coding region and an RBS. It is noted that although the p5 coding sequence of the instant disclosure differs slightly with AF218364 at 10 positions due to codon usage, they nonetheless encode the same amino acid sequence, as shown in the sequence alignment below. See sequence alignment above in the rejection regarding Reisersen. The sequences between the RBS and the p5 protein coding region: TCACA in the “native” M13 p5 cassette (instant SEQ ID NO: 1) and TCAAA in AF218364. Therefore, Løset disclosed a “mutated” sequence between the RBS and the p5 protein coding region in the M13 p5 cassette as instantly claimed, according to the interpretation above.
Løset disclosed fUSE5 phages and host cells (E. coli strains XL1-Blue, etc.) comprising the phage (p. 4, right column, under: “Materials and Methods Plasmids, bacterial strains, phage and materials”). XL1-Blue is F positive (“XL1-Blue (recA1 endA1 gyrA96 thi-1 hsdR17 supE44 relA1 lac [F proAB lacIqZDM15 Tn10 (Tetr)]”), and F-positive AVB100FmkII, both express F cilia.
Therefore, the claimed invention is anticipated by the prior art.

Conclusion
Claims 1, 5-10, and 14, are rejected. Claims 3-4, 11-13 are objected to for being dependent on rejected base claims.
Claims 3-4 and 11-13 are free of the prior art because there is no teaching or suggestion in the prior art for the claimed gene or method, wherein the wherein the RBS sequence is represented by SEQ ID NO: 3, and the p5 coding region is SEQ ID NO. 4; or wherein the p5 expressing cassette comprises SEQ ID NO. 10, 11, 12,or 13; or the spacer sequence between the RBS and the p5 coding region is SEQ ID NO. 6, 7, 8, or 9.  
The closest prior art is Patent No. US 8,969,253 B2 issued to Reiersen et al which teaches  “mutated” sequence between the RBS and the p5 protein coding region in a M13 p5 cassette. However, the prior art M13 construct does not have the p5 coding region is SEQ ID NO. 4; or wherein the p5 expressing cassette comprises SEQ ID NO. 10, 11, 12,or 13; or the spacer sequence between the RBS and the p5 coding region is SEQ ID NO. 6, 7, 8, or 9.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIHUA FAN whose telephone number is (571)270-0398. The examiner can normally be reached Monday-Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad A Abraham can be reached on (571) 270-7058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WEIHUA . FAN
Examiner
Art Unit 1663



/WEIHUA FAN/Examiner, Art Unit 1663